DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument on Pages 7-10 regarding the rejection of Claims 1-13, 15, 16, and 20 under 35 U.S.C. 103 over Sugio in view of Toji and Sundaran have been fully considered but are not persuasive and/or moot under new grounds of rejection as below. It is highly suggested applicant amend the claims to correspond to the disclosure. It is noted that in [0038], it is not the processor that switches between the first and second operations, a user commands the processor to carry out the “switch,” which is not necessarily a switch but rather an activation and deactivation of the displayed images, like if Figures 6-8. Furthermore, the claim limitation “wherein the camera is further configured to acquire the digital image in a first direction opposite to a second direction to which the display screen of the touch panel is directed” essentially describes a tablet device with a camera on the rear, such as an iPad®, which is not novel. However, Toji remains applicable to the invention as claimed.
Applicant does not specifically address the rejections of Claim 14 under 35 U.S.C. 103 over Sugio, Toji, and Sundaran and further in view of Nagase, Claim 17 under 35 U.S.C. 103 over Sugio, Toji, and Sundaran and further in view of Ota, Claim 18 under 35 U.S.C. 103 over Sugio, Toji, and Sundaran and further in view of Tanaka, and Claim 19 under 35 U.S.C. 103 over Sugio, Toji, and Sundaran and further in view of Kim. However, Ota, Tanaka, and Kim remain applicable to the invention as claimed.

Claim Objections
Claim 1 uses the term “and/or.” The term “and/or” is not within the preferred verbiage of claim limitations and therefore should not be used when establishing claim limitations. A suggested correction would be to have the limitation read “[…] acquire the ultrasound image and the digital image […]” to communicate the same scope throughout the claim.
	
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In Claims 1 and 20, “switch between” (Claim 1) and “switching” (Claim 20) is not supported by the disclosure. With respect to amended claims, applicant should show support in the original disclosure for amended claims. See MPEP §2163.06. In [0046], there is no mention of “switching between a first operation in which the acquisition of the ultrasound image is performed and the camera is inoperable and a second 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 recite the limitation "the same inspection" in Line 18 (Claim 1) and Line 10 (Claim 20).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 20140121524) in view of Hershey et al. (US 20140171797).
Regarding Claim 1, Chiang teaches an ultrasound diagnosis apparatus, ([0077] “medical ultrasound imaging equipment 100”), comprising: 
a) an ultrasound probe ([0099] “probe 150”); 
b) a processor configured to perform transmission of ultrasound beam from the ultrasound probe to a subject to acquire an ultrasound image ([0116] “The controller initiates formation of a coarse beam by transmitting the signals to memory 1058, 1046. The memory 1058, 1046 transmits a signal to a transmit Driver 1 1050, and Transmit Driver m 1054. Transmit Driver 1 1050 and Transmit Driver m 1054 then send the signal to mux1 1048 and mux m 1056, respectively. The signal is transmitted to sub-array beamformer 1 1052 and sub-array beamformer n 1060.”); 
c) a camera configured to acquire a digital image of a state of the ultrasound probe being in contact with the subject ([0163] “The unit 102 can include a camera”); 
d) a touch panel configured to include a display screen displaying the ultrasound image and the digital image ([0081] “Additional operation modes and/or functions controlled by specific single point/multipoint gestures on the surface 105 of the touch screen display 104 can include but are not limited to, […] split screen control”); 

f) a memory configured to store the ultrasound image and the digital image ([0077] “a computer having […] at least one memory implemented on a computer motherboard 106”), and

g) wherein the processor is further configured to: switch between a first operation in which the acquisition of the ultrasound image is performed and the camera is inoperable and a second operation in which the ultrasound image is freeze-displayed on the display screen and the camera is operable ([0081] “Additional operational modes and/or functions controlled by specific single point/multipoint gestures on the surface 105 of the touch screen display 104 can include, but are not limited to, freeze/store operations, […], split screen control”). 

In an analogous ultrasound imaging field of endeavor, Hershey teaches an ultrasound diagnosis apparatus, (Abstract “One system includes an ultrasound device coupled with an ultrasound probe and configured to acquire ultrasound images of a subject.”), wherein the camera is further configured to acquire the digital image in a first direction opposite to a second direction to which the display screen of the touch panel is directed, ([0023] “RHCP workstation 102 includes a processor, which is illustrated as computer 114. […] workstations 102 and 116 may be any types of workstations usable by different types 

    PNG
    media_image1.png
    194
    491
    media_image1.png
    Greyscale

Fig. 3 of Hershey
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Chiang and Hershey because this enables the examiner to correctly know the movement of the examination target part of the subject and the manipulation of the probe that were performed during the acquisition of the ultrasound images that are to be used in the comparison observation.
Regarding Claim 2, the modified apparatus of Chiang teaches all limitations of Claim 1, as discussed above. Furthermore, Chiang teaches wherein the interface are displayed on the display screen of the touch panel ([0165] “a main graphical user interface (GUI) 1900 rendered on the touch screen display 104 of the portable ultrasound system 100”).
Regarding Claim 20, Chiang teaches a method of controlling an ultrasound diagnosis apparatus, ([0005] “methods of medical ultrasound imaging”), comprising a touch panel, ([0077] “touch screen display 104”), the method comprising:
a) performing transmission and reception of an ultrasonic beam from an ultrasound probe to a subject and imaging a reception signal output from the ultrasound probe to acquire an ultrasound image ([0116] “The ultrasound probe 1040, can include sub-arrays/apertures 1052 consisting of neighboring elements with an aperture smaller than that of the whole array. Returned echoes are received by the 1D transducer array 1062 and transmitted to the controller 1044. The controller initiates formation of a coarse beam by transmitting the signals to memory 1058, 1046. The memory 1058, 1046 transmits a signal to a transmit Driver 1 1050, and Transmit Driver m 1054. Transmit Driver 1 1050 and Transmit Driver m 1054 then send the signal to mux1 1048 and mux m 1056, respectively. The signal is transmitted to sub-array beamformer 1 1052 and sub-array beamformer n 1060.”); 

b) displaying the ultrasound image and the digital image on the touch panel ([0081] “Additional operation modes and/or functions controlled by specific single point/multipoint gestures on the surface 105 of the touch screen display 104 can include but are not limited to, […] split screen control”); and 

However, Chiang does not explicitly teach imaging a state of the ultrasound probe being in contact with the subject in a visual field in a direction opposite to a direction, to which a display screen of the touch panel is directed, to acquire a digital image and saving the ultrasound image and the digital image acquired in the same inspection in association with each other.
In an analogous ultrasound imaging field of endeavor, Hershey teaches imaging a state of the ultrasound probe being in contact with the subject in a visual field in a direction opposite to a direction, to which a display screen of the touch panel is directed, to acquire a digital image, ([0023] “RHCP workstation 102 includes a processor, which is illustrated as computer 114. […] workstations 102 and 116 may be any types of workstations usable by different types of operators (and in some embodiments, may be electronic tablet devices” and [0028] “The computer 114 is further coupled to a camera 140,” where Hershey discloses a camera is coupled to the computer, which may be an electronic tablet, such as an iPad®, which is understood in the art to have a rear-facing camera and a touch panel display.), and saving the ultrasound image and the digital image acquired in the same inspection in association with each other ([0028] “the camera 140 also allows for storage therein of the acquired scene images” and [0039] “The data packet 200 is composed of field 210 containing an ultrasound 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Chiang and Hershey because this enables the examiner to correctly know the movement of the examination target part of the subject and the manipulation of the probe that were performed during the acquisition of the ultrasound images that are to be used in the comparison observation.
Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 20140121524) and Hershey et al. (US 20140171797) as applied to Claim 1 above, and further in view of Toji et al. (20150164479).
Regarding Claim 3, the modified apparatus of Chiang teaches all limitations of Claim 1, as discussed above. Furthermore, Toji teaches wherein the processor is configured to save the ultrasound image in association with a time at which the ultrasound image is acquired and save the digital image in association with a time at which the digital image is acquired ([0081] “a time stamp showing an examination date” and shown in Fig. 4, re-produced below).

    PNG
    media_image2.png
    410
    572
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Toji because the time stamp makes it easy for a user to identify a time at which the ultrasound image and digital image was acquired.
Regarding Claim 4, the modified apparatus of Chiang teaches all limitations of Claim 2, as discussed above. Furthermore, Toji teaches wherein the processor is configured to save the ultrasound image in association with a time at which the ultrasound image is acquired and save the digital image in association with a time at which the digital image is acquired ([0081] “a time stamp showing an examination date” and shown in Fig. 4, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Toji because the time stamp makes it easy for a user to identify a time at which the ultrasound image and digital image was acquired.
Regarding Claim 5, the modified apparatus of Chiang teaches all limitations of Claim 1, as discussed above. Furthermore, Chiang teaches wherein the processor is configured to save the ultrasound image freeze-displayed, ([0081] “Additional operational modes and/or functions controlled by specific single point/multipoint gestures on the surface 105 of the touch screen display 104 can include, but are not limited to, freeze/store operations”), on the display screen of the touch panel, ([0077] “touch screen display 104”), and the digital image acquired during the freeze display of the ultrasound image, ([0166] “a save button for saving the current image and/or video to a file, […], a freeze button for freezing an image”).
However, Chiang does not explicitly teach saving the images in association with each other.
In an analogous ultrasound imaging field of endeavor, Toji teaches saving the images in association with each other ([0081] “a time stamp showing an examination date” and shown in Fig. 4, re-produced above).

Regarding Claim 6, the modified apparatus of Chiang teaches all limitations of Claim 2, as discussed above. Furthermore, Chiang teaches wherein the processor is configured to save the ultrasound image freeze-displayed ([0081] “Additional operational modes and/or functions controlled by specific single point/multipoint gestures on the surface 105 of the touch screen display 104 can include, but are not limited to, freeze/store operations”), on the display screen of the touch panel, ([0077] “touch screen display 104”), and the digital image acquired during the freeze display of the ultrasound image, ([0166] “a save button for saving the current image and/or video to a file, […], a freeze button for freezing an image”).
However, Chiang does not explicitly teach saving the images in association with each other.
In an analogous ultrasound imaging field of endeavor, Toji teaches saving the images in association with each other ([0081] “a time stamp showing an examination date” and shown in Fig. 4, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Toji because the time stamp makes it easy for a user to identify a time at which the ultrasound image and digital image was acquired.
Regarding Claim 7, the modified apparatus of Chiang teaches all limitations of Claim 3, as discussed above. Furthermore, Chiang teaches wherein the processor is configured to save the ultrasound image freeze-displayed ([0081] “Additional operational modes and/or functions controlled by specific single point/multipoint gestures on the surface 105 of the touch screen display 104 can include, but are not limited to, freeze/store operations”), on the display screen of the touch panel, ([0077] “touch screen display 104”), and the digital image acquired during the freeze display of the 
However, Chiang does not explicitly teach saving the images in association with each other.
In an analogous ultrasound imaging field of endeavor, Toji teaches saving the images in association with each other ([0081] “a time stamp showing an examination date” and shown in Fig. 4, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Toji because the time stamp makes it easy for a user to identify a time at which the ultrasound image and digital image was acquired.
Regarding Claim 8, the modified apparatus of Chiang teaches all limitations of Claim 4, as discussed above. Furthermore, Chiang teaches wherein the processor is configured to save the ultrasound image freeze-displayed ([0081] “Additional operational modes and/or functions controlled by specific single point/multipoint gestures on the surface 105 of the touch screen display 104 can include, but are not limited to, freeze/store operations”), on the display screen of the touch panel, ([0077] “touch screen display 104”), and the digital image acquired during the freeze display of the ultrasound image, ([0166] “a save button for saving the current image and/or video to a file, […], a freeze button for freezing an image”).
However, Chiang does not explicitly teach saving the images in association with each other.
In an analogous ultrasound imaging field of endeavor, Toji teaches saving the images in association with each other ([0081] “a time stamp showing an examination date” and shown in Fig. 4, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Toji because the time stamp makes it easy for a user to identify a time at which the ultrasound image and digital image was acquired.
Regarding Claim 9, the modified apparatus of Chiang teaches all limitations of Claim 5, as discussed above. Furthermore, Chiang teaches a digital image acquired during the freeze display of the ultrasound image ([0163] “The unit 102 can include a camera” and [0081] “Additional operational modes and/or functions controlled by specific single point/multipoint gestures on the surface 105 of the touch screen display 104 can include, but are not limited to, freeze/store operations, […], split screen control,” where because the tablet has split screen control as well as freezing options, it is understood that it is possible to freeze the side of the screen the camera image is displayed on, or make the camera inoperable, as well as, at another time, freeze the side of the screen the ultrasound image is displayed on.). 
However, Chiang does not explicitly teach wherein the processor configured to save an ultrasound image acquired in a period until a digital image is newly acquired by the camera.
In an analogous ultrasound imaging field of endeavor, Toji teaches wherein the processor configured to save an ultrasound image acquired in a period until a digital image is newly acquired by the camera, ([0080] “the relational recorder 107 receives a sequence of ultrasound images that is currently being acquired by the ultrasound image generator 106, and a sequence of video images that is currently being acquired by the video image acquirer 105”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Toji because saving the images in association with each other makes it easy for a user to identify which of the ultrasound image and digital image were acquired within the same period.

Claims 10-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 20140121524) and Hershey et al. (US 20140171797) as applied to Claim 1 above, and further in view of Mine et al. (US 20170252002).
Regarding Claim 10, the modified apparatus of Chiang teaches all limitations of Claim 1, as discussed above. However, the modified apparatus of Chiang does not explicitly teach wherein the processor further configured to detect a position of the ultrasound probe based on the digital image.
In an analogous ultrasonic imaging field of endeavor, Mine teaches an ultrasound diagnosis apparatus, ([0034] “ultrasonic diagnostic apparatus 1”), wherein the processor, ([0034] “main body 200” and [0076] “camera image analysis function 224”), further configured to detect a position of the ultrasound probe based on the digital image ([0045] “A position […] of the ultrasonic probe 120 […] can be detected by analyzing images by the camera 130” and [0077] “The camera image analysis function 224 is a function of analyzing images obtained by imaging respective motions of the robot arm 110 and the ultrasonic probe 120 with the use of the camera 130”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Mine because the combination improves the efficiency of the procedure. By monitoring the position of the probe via digital images capture by a camera, a user can return to previous images to compare or make not of the positions of the probe, which may be advantageous in surgical planning or diagnosis.
Regarding Claim 11, the modified apparatus of Chiang teaches all limitations of Claim 2, as discussed above. However, the modified apparatus of Chiang does not explicitly teach wherein the processor further configured to detect a position of the ultrasound probe based on the digital image.
In an analogous ultrasonic imaging field of endeavor, Mine teaches an ultrasound diagnosis apparatus, ([0034] “ultrasonic diagnostic apparatus 1”), wherein the processor, ([0034] “main body 200” and [0076] “camera image analysis function 224”), further configured to detect a position of the ultrasound probe based on the digital image ([0045] “A position […] of the ultrasonic probe 120 […] can be detected by analyzing images by the camera 130” and [0077] “The camera image analysis function 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Mine because the combination improves the efficiency of the procedure. By monitoring the position of the probe via digital images capture by a camera, a user can return to previous images to compare or make not of the positions of the probe, which may be advantageous in surgical planning or diagnosis.
Regarding Claim 12, the modified apparatus of Chiang teaches all limitations of Claim 3, as discussed above. However, the modified apparatus of Chiang does not explicitly teach wherein the processor further configured to detect a position of the ultrasound probe based on the digital image.
In an analogous ultrasonic imaging field of endeavor, Mine teaches an ultrasound diagnosis apparatus, ([0034] “ultrasonic diagnostic apparatus 1”), wherein the processor, ([0034] “main body 200” and [0076] “camera image analysis function 224”), further configured to detect a position of the ultrasound probe based on the digital image ([0045] “A position […] of the ultrasonic probe 120 […] can be detected by analyzing images by the camera 130” and [0077] “The camera image analysis function 224 is a function of analyzing images obtained by imaging respective motions of the robot arm 110 and the ultrasonic probe 120 with the use of the camera 130”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Mine because the combination improves the efficiency of the procedure. By monitoring the position of the probe via digital images capture by a camera, a user can return to previous images to compare or make not of the positions of the probe, which may be advantageous in surgical planning or diagnosis.
Regarding Claim 13, the modified apparatus of Chiang teaches all limitations of Claim 4, as discussed above. However, the modified apparatus of Chiang does not explicitly teach wherein the processor further configured to detect a position of the ultrasound probe based on the digital image.
In an analogous ultrasonic imaging field of endeavor, Mine teaches an ultrasound diagnosis apparatus, ([0034] “ultrasonic diagnostic apparatus 1”), wherein the processor, ([0034] “main body 200” and [0076] “camera image analysis function 224”), further configured to detect a position of the ultrasound probe based on the digital image ([0045] “A position […] of the ultrasonic probe 120 […] can be detected by analyzing images by the camera 130” and [0077] “The camera image analysis function 224 is a function of analyzing images obtained by imaging respective motions of the robot arm 110 and the ultrasonic probe 120 with the use of the camera 130”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Mine because the combination improves the efficiency of the procedure. By monitoring the position of the probe via digital images capture by a camera, a user can return to previous images to compare or make not of the positions of the probe, which may be advantageous in surgical planning or diagnosis.
Regarding Claim 15, the modified apparatus of Chiang teaches all limitations of Claim 10, as discussed above. Furthermore, Toji teaches wherein the processor is further configured to:
a) generate a trimmed image by cutting a peripheral portion of the position of the ultrasound probe from the digital image, ([0052] “The control signals control the angle of […] zoom conditions, […]. Thus the examiner can control […] zoom conditions, […] of the imaging device 102 in order to face the imaging device 102 towards the examination target part of the subject by inputting instructions from the operation console 112. More specifically, the examiner can control […] zoom conditions, […] of the imaging device 102 by inputting instructions from the operation console 112 while viewing the video images from the imaging device 102 displayed on the display screen,” which would be obvious to one of 
b) save the trimmed image as the digital image in association with the ultrasound image, ([0080] “The relational recorder 107 […] records ultrasound images and video images into the data storage 110 in association with each other.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Toji because this enables a user to cut a peripheral portion of the position of the ultrasound probe from the digital image, without moving the imaging device or camera.
Regarding Claim 16, the modified apparatus of Chiang teaches all the limitations of Claim 10, as discussed above. Furthermore, Toji teaches wherein the processor is further configured to:
a) estimate, based on the digital image, a part of the subject where the ultrasound image is acquired, ([0152] “the video image analyzer 213 obtains precise identification information of the examination target part to which the probe 101 is currently being attached […]. The precise identification information of the examination target part indicates the body part to which the probe 101 is currently being attached in further detail, for example organs such as the stomach, the liver, a lung or the heart, or other parts such as a finger joint of the left hand, a finger joint of the right hand, the left carotid artery, the right carotid artery, the left elbow, the right elbow, the left knee, or the right knee.”); and
b) attach a body mark corresponding to the part to the ultrasound image, ([0163] “a body mark image corresponding to the current ultrasound images of the carotid artery is displayed within a window 206” and shown in Fig. 14, re-produced below).

    PNG
    media_image3.png
    431
    519
    media_image3.png
    Greyscale

Fig. 14 of Toji
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Toji because this allows the user to “immediately and correctly recognize the examination target part identified by the video image analyzer 213,” as taught by Toji in [0163].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 20140121524), Hershey et al. (US 20140171797), and Mine et al. (US 20170252002), as applied to Claim 10 above, and further in view of Wittmeier (US 20160171702).
Regarding Claim 14, the modified apparatus of Chiang teaches all limitations of Claim 10, as discussed above. However, the modified apparatus of Chiang does not explicitly teach wherein the processor further configured to detect a position of the ultrasound probe based on the color information of digital image.
In an analogous ultrasound image tracking field of endeavor, Wittmeier teaches an ultrasound diagnosis apparatus, ([0063] “an ultrasound device”), wherein the processor, ([0063] “a CPU or a 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Wittmeier because the combination allows for an improved, accurate tracking of the ultrasound probe throughout the imaging procedure. The color information detection creates a visual within the digital image so that both the processor and a user may recognize the positioning of the probe.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 20140121524),  Hershey et al. (US 20140171797), and Mine et al. (US 20170252002), as applied to Claim 16 above, and further in view of Ota (US 20160206283).
Regarding Claim 17, the modified apparatus of Chiang teaches all the limitations of Claim 16, as discussed above. However, the modified apparatus of Chiang is not specific to the processor being further configured to attach a probe mark to the processed ultrasound image along with the body mark based on the position of the ultrasound probe. 
In an analogous ultrasound imaging field of endeavor, Ota teaches an ultrasound diagnosis apparatus wherein the processor is further configured to attach a probe mark to the ultrasound image 

    PNG
    media_image4.png
    397
    544
    media_image4.png
    Greyscale

Fig. 7 of Ota
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Ota because the operator of the apparatus can visually confirm the examination point and the direction to locate the ultrasound probe in the examination easily, as taught by Ota in [0005].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 20140121524),  Hershey et al. (US 20140171797), and Mine et al. (US 20170252002), as applied to Claim 16 above, and further in view of Tanaka et al. (US 20130102903).
Regarding Claim 18, the modified apparatus of Chiang teaches all the limitations of Claim 16, as discussed above. However, the modified apparatus of Chiang does not explicitly teach wherein the 
In an analogous ultrasound imaging field of endeavor, Tanaka teaches an ultrasound diagnosis apparatus, wherein the processor is configured to estimate the part of the subject in consideration of at least one of an inspection part name input by the user corresponding to the inspection or the ultrasound image, ([0043] “The specifying unit 25 specifies a region corresponding to a living body tissue of an object in three-dimensional data by threshold processing. A living body tissue of the object is, for example, a tissue corresponding to the organ name input via the input unit 13” and [0041], which establishes that the three-dimensional data is generated by using the B-mode data from the probe).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Tanaka because it provides a user with a sense of clarity as to what specific part of the subject is being imaged.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 20140121524), Hershey et al. (US 20140171797), and Mine et al. (US 20170252002), as applied to Claim 16 above, and further in view of Kim et al. (US 20160361043).
Regarding Claim 19, the modified apparatus of Chiang teaches all limitations of Claim 16, as discussed above. Furthermore, Mine teaches estimating the part of the subject based on the position of the ultrasound probe, ([0069] “In order to associate the position of the ultrasonic probe 120 with an observation target such as an organ of a living body, association information between the biological coordinate system to be set with respect to the living body and the robot coordinate system is included in the reference trace information in some cases.”).

However, the modified apparatus of Chiang is not specific to the detection of a skin region based on color information.
In an analogous ultrasound imaging field of endeavor, Kim teaches an ultrasound diagnosis apparatus, ([0102] “ultrasound diagnosis apparatus 1000”), wherein the processor is configured to detect a skin region from the digital image based on color information from the digital image, ([0119] “The ultrasound diagnosis apparatus 1000 may determine colors and opacity values at the respective points C.sub.0 through C.sub.n based on intensities at the corresponding points C.sub.0 through C.sub.n” and [0235] “a color corresponding to a depth of a selected point in the ultrasound image,” which would be obvious to one skilled in the art as the color being set for a specific depth value, such as the skin, so that therefore, anywhere the apparatus detects the inputted color on the ultrasound image, the apparatus recognizes it as skin).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kim because estimating the part of the subject based on the detected skin region and the position of the ultrasound probe refines the process of locating specific anatomy within the subject during the procedure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 7:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Oommen Jacob/Primary Examiner, Art Unit 3793